Citation Nr: 0329604	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for the 
residuals of head trauma.

2.  Entitlement to service connection for bilateral 
refractive error and pingueculum, claimed as loss of vision.

3.  Entitlement to an increased evaluation for myositis, 
right paravertebral muscles, trapezius and rhomboid, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February through June 1978 
and in July 1981.  The appellant also had various periods of 
active and inactive duty for training, including in November 
1982.  

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2001,    on appeal from July 1998 and August 
1999 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  Upon its last 
review, the Board directed that further development of the 
claims be undertaken, in part to comply with the recently-
enacted Veterans Claims Assistance Act (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
claims pertaining to service connection for the residuals of 
head trauma and for a vision disability are ready for 
appellate review.  However, due to recent revisions of 
applicable law, the appellant's claim for an increased 
disability evaluation for myositis of the right paravertebral 
muscles must be remanded.




FINDINGS OF FACT

1.  In January 1998, the Board denied service connection for 
the residuals of an in-service head trauma, including 
headaches.

2.  The evidence obtained since the Board's January 1998 
denial of the claim is not new, or is cumulative and 
redundant of evidence previously of record.  

3.  The appellant does not have any disorder of the eye other 
than refractive error and no examiner has related an ocular 
disorder for which service connection could be established to 
the veteran's military service.


CONCLUSIONS OF LAW

1.  The evidence received obtained since January 1998 is not 
new and material to reopen the appellant's claim of 
entitlement to service connection for the residuals of an in-
service head trauma, and the claim is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159 (2003).

2.  An eye disability for which compensation may be paid was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002) ; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was provided with copies of the 
original rating decisions dated in July 1998 and August 1999 
setting forth the general requirements of then-applicable law 
pertaining to the establishment of service connection and the 
rating of disability claims.  The general advisement was 
reiterated in the Statements of the Case and Supplements 
thereto dated in July and October 1998, May and August 1999 
and February 2003.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, in January 2002.  See 38 U.S.C.A § 5103(b) (West 2002) 
(Providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application).

The January 2002 VCAA notification letter is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Board observes in this regard that the 
Federal Circuit held in the PVA decision that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, in this case, 
even though the letter did request a response within 60 days, 
it also expressly notified the appellant that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

The Board finds that the appellant has been fully apprised of 
the applicable law and his obligation to submit 
substantiating evidence for over one year since being 
specifically informed of the provisions of the VCAA and how 
it applied to his claims.  The Federal Circuit's concern in 
PVA that a claimant would be unaware of the time he had left 
to submit evidence is therefore also inapplicable in the 
specific circumstances of this case, given the passage of 
several years since the appellant was advised of what 
evidence would substantiate his claim, as well as the passage 
of over one year since he was specifically advised of the 
provisions of the VCAA in January 2002.  Moreover, additional 
evidence and argument has been added to the record even 
during and after that one-year period and such evidence has 
been considered by the RO and the Board.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c) (West 2002).  In particular, VA 
obtained treatment records alluded to by the appellant, as is 
detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d) (West 
2002).  The appellant was afforded a series of VA medical 
examinations in June and July 1998 and April 2003 conducted 
by physicians who reviewed the appellant's claims folder and 
rendered relevant opinions as to the claims at issue.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


The Merits of the Claims

Reopening of the claim of entitlement to service connection 
for the residuals of head trauma:

The appellant seeks to reopen a claim of entitlement to 
service connection for the residuals of an in-service 
incident of head trauma, last denied by Board decision dated 
in January 1998.

In general, Board decisions are final.  See 38 U.S.C.A. 7104 
(West 2002); 38 C.F.R. 20.1100 (2003).  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. 5108, the Secretary must 
reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994); Stanton v. Brown, 
5 Vet. App. 563, 566-567 (1993).  If the claim is reopened 
upon the receipt of new and material evidence, its merits are 
decided on a de novo basis.  38 U.S.C.A. § 5108 (West 2002).
   
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  By "new and material 
evidence" is meant "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." [By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001. 66 Fed. Reg. 45620-30 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a) (2002)].  In 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was noted 
that such evidence could be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.

In determining whether to reopen previously and finally 
denied claims, VA must apply a sequential analysis.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  If new and 
material evidence has been presented, the claim must be 
reopened, and the Board must determine whether, based upon 
all the evidence of record in support of the claim, VA has 
complied with its statutory duty to assist.  Following this 
determination, the Board may then proceed to evaluate the 
merits of the claim.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  However, upon the reopening 
of a claim, the presumption of credibility is no longer 
accorded, absent other presumptive provisions of law, and VA 
must undertake an assessment of the probative value of the 
newly submitted evidence in light of all other evidence of 
record.  See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

At the time of the Board's January 1998 review of the 
appellant's claim, evidence was of record indicating that in 
November 1982, he fell down a flight of steps and struck the 
back of his head.  The appellant's service medical records 
indicate that the appellant reported an approximate five-
minute period of unconsciousness and that he sustained a 
small hematoma and laceration of the scalp.  In a May 1983 
service department medical examination report, generated 
during physical evaluation board proceedings, it was noted 
that the appellant complained of headaches.  

The May 1983 report further indicates that the appellant 
underwent computerized axial tomography and other 
radiological studies, which all resulted in normal findings.  
The appellant then underwent psychological testing.  Its 
personality assessment component indicated that the appellant 
had a strong tendency toward somatization and fairly 
pervasive anxiety.  Upon further testing, data was obtained 
that was consistent with an obsessive-compulsive personality 
disorder or an anxiety reaction.  The May 1983 service 
department medical report reflects that the impression of 
psychiatric examiners was that the appellant had 
psychological factors which affected his physical condition 
and a presumptive chronic mixed personality disorder, which 
was manifested by self-dramatization, overreaction to minor 
events, dependency, identity disturbance, odd speech and 
somatic preoccupation.  

Although the military medical examiners diagnosed the 
appellant has having a "post concussion syndrome," they 
further reported that computerized axial tomography  and 
radiological testing detected no medical evidence to 
substantiate the appellant's complaints of persistent 
headache as well as other symptoms.  

The record indicates that the appellant was subsequently 
treated by VA for various psychological complaints.  
Additionally, in April 1990, a VA neuropsychological test 
indicated that the appellant had an organic personality 
syndrome.  Various other VA medical records indicate that the 
appellant was treated at various times for depression, 
irritability and poor impulse control.  However, none of the 
records at the time of the Board's January 1998 review 
indicated that the appellant's symptoms were etiologically 
linked to the in-service fall.  

Having reviewed the evidence submitted in support of the 
appellant's attempt to reopen his claim, the Board finds no 
new and material evidence has been obtained.  First, the 
appellant merely reiterates previous argument.  Although VA 
medical records generated by the appellant's treating 
outpatient clinic have been obtained, these reflect 
continuing treatment for headaches and various psychological 
complaints.  To the extent that these reports mention any 
linkage between the appellant's complaints and any in-service 
incident, they are based upon the appellant's account, 
without further elaboration by competent medical 
professionals.  In this regard, the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore  v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). 

A claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C.A. § 5107(a) (West 2002); 
see Wamhoff  v. Brown, 8 Vet. App. 517 (1996).  The Board 
observes in this regard that in its March 2001 remand, it 
directed that the appellant be afforded an opportunity to 
identify the physician who informed him that his headaches 
were related to the in-service fall, as he testified to 
during an August 1997 hearing.  The record reflects that by 
letter dated in January 2002, the appellant was specifically 
informed by the RO of the Board's directive.  However, in a 
November 2002 letter, the appellant advised VA that all of 
his medical records were generated by VA, and he did not 
identify the physicians of his earlier account.  As noted, 
all VA medical records have been obtained.

Further, in March 2001, the Board directed that the appellant 
be afforded a neurological examination.  However, such was 
clearly premised upon the anticipated receipt of the 
appellant's response relative to the physician who informed 
him of a linkage between his headaches and the in-service 
incident.  As noted, the appellant has not provided this 
information.  Although the law provides that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance,  it is 
also well-settled that VA's duty to assist a claimant seeking 
to reopen a claim is not triggered absent the submission of 
new and material evidence.  Compare Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Although the record reflects that an examination was ordered 
as indicated, the appellant failed to report as directed.  
However, because new and material evidence  sufficient to 
reopen the claim has not been obtained, there is no duty on 
the part of VA to afford him additional medical examinations.  
Stated alternatively, because VA attempted to provide the 
appellant with additional assistance to which he was not 
entitled to as a matter of law, the failure to obtain a 
medical examination does not inure to the appellant's 
prejudice.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).   

Reopening of the claim is denied.


Service connection for refractive error, pingueculum both 
eyes, claimed as loss of vision:

The appellant's arguments are construed as indicating he 
incurred loss of vision as a result of the in-service head 
trauma, as described above.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As noted above, in November 1982 the appellant struck his 
head in a fall.  However, his service medical records reflect 
that he reported no loss of vision after this incident.  
During the May 1983 medical board proceedings, the appellant 
complained of blurriness of vision and diplopia when looking 
straight forward, and related that this had been present 
since the November 1982 fall.  

Upon clinical examination, the appellant was noted to have 
intact eye movements, and his pupils were equal, round, and 
reactive to light without nystagmus.  Although visual field 
testing revealed a deficit in upper fields to gross 
confrontations, examiners reported that there was no medical 
evidence to substantiate the appellant's report of diplopia 
or diminished vision.  As noted above, the appellant was 
found to have unspecified psychological factors which 
affected his physical condition and a mixed personality 
disorder.  During a subsequent May 1983 clinical medical 
examination, the appellant's eyes were reported as 
"normal."  

At the time of a July 1998 examination, the examiner found 
that the veteran had bilateral pingueculum in addition to 
refractive error.  In due course of development of the 
present claim, the appellant underwent a VA vision 
examination in May 2002.  His bilateral corrected vision was 
noted to be 20/20, and such deficit was attributed to 
refraction error.  No diplopia was noted.  A pterygium of the 
left eye was noted.  The diagnoses were refraction error and 
the examiner indicated that the veteran's astigmatism and 
presbyopia explained his visual problems.  She stated further 
that otherwise the veteran had a normal ocular examination.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where there is 
present evidence of a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

In this matter, the appellant is not shown to have a vision 
disorder, as his vision is normal upon correction.  See 38 
C.F.R. § 4.75 (2003) (Providing that the "best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required).  Indeed, even were it 
shown that the appellant had a vision disorder, refractive 
error is a congenital defect, which is not a disease or 
injury for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9 (2003).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  Further, to the extent that bilateral 
pingueculum were diagnosed in 1998, not only are the 
veteran's service medical records negative for evidence of 
this condition, but no examiner has related the disorder in 
any way to the veteran's military service.  As such, a grant 
of service connection is not in order.

Based on the foregoing, the Board must deny this claim.




ORDER

Reopening of the claim of service connection for the 
residuals of a head trauma is denied.  

Service connection for bilateral refractive error and 
pingueculum is denied.


REMAND

The appellant seeks an increased disability evaluation for a 
right upper back disorder, which is currently evaluated as 10 
percent disabling.  The appellant's right extremity is his 
major, or dominant, extremity.  38 C.F.R. § 4.69 (2003).  His 
right cervical spine and shoulder disorder is presently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  Under that provision, the 
severity of the disorder is therefore contemplated as 
involving "slight" limitation of motion of the cervical 
spine.  In order for a 20 percent evaluation to be assigned, 
the evidence would approximate findings consistent with 
"moderate" limitation of motion.  A 30 percent rating would 
be appropriate with findings approximating "severe" 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.         

The VA schedule of ratings for musculoskeletal disorders was 
amended effective September 23, 2002, and now provides for a 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  	
	
In this regard, when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See VAOGCPREC 3-2000 
(Holding that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  The record does not indicate that the appellant 
has been apprised of the revisions to the rating schedule, 
which the RO must consider.  Further, the appellant indicated 
in a statement dated in November 2002 that the disability at 
issue had worsened since his last examination.  Since this 
claim is being returned to the RO and because the appellant 
has indicated that the disability has worsened since his last 
VA examination, the Board finds that the appellant should be 
provided an opportunity to have a comprehensive VA 
examination.

Accordingly, the claim for an increased disability evaluation 
for myositis, right paravertebral muscles, trapezius and 
rhomboid is REMANDED for the following:

1.  The RO should ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for myositis, 
right paravertebral muscles, trapezius 
and rhomboid that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the veteran a VA 
examination in the appropriate specialty 
of his service-connected myositis, right 
paravertebral muscles, trapezius and 
rhomboid.  The examiner should conduct 
any and all testing necessary to evaluate 
this service-connected disability, to 
include range of motion testing of all 
affected joints.  The examiner should 
describe and identify all symptomatology 
clinical found to be due to the service-
connected disability at issue.  Any 
functional impairment, weakness, 
incoordination, etc., resulting from the 
service-connected disorder should be 
discussed.  The examiner should discuss 
the effect the veteran's service-
connected disability has upon his daily 
activities and the relative degree of 
industrial impairment caused by this 
condition, including the effect, if any, 
of this condition on his ability to 
obtain and maintain employment.

3.  Following receipt of the appellant's 
response and any additional medical 
records obtained, the RO should take such 
additional development action as it deems 
proper with respect to the claim, and 
follow any applicable regulations and 
directives implementing the provisions of 
the Veterans Claims Assistance Act (VCAA) 
as to notice and development.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  Following such development, 
the RO should review and readjudicate the 
claim under both the previous and revised 
rating criteria as set forth above.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  



	                        
____________________________________________
	S. L. KENNEDY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



